 



EXHIBIT 10.34
(BANKNORTH LOGO) [c13240c1324001.gif]
CHANGE IN TERMS AGREEMENT

                                         
Principal
  Loan Date   Maturity   Loan No   Call / Coll   Account   Officer   Initials
$4,700,000.00
  07-26-2006   07-31-2012     0199           0548750       4067      

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

             
Borrower:
  EDAC Technologies Corporation (TIN:   Lender:   TD Banknorth, N.A.
 
  39-1515599); GROS-ITE Industries, Inc. (TIN:       TD Banknorth Connecticut
 
  06-1310723); and APEX Machine Tool Company,       102 West Main Street
 
  Inc. (TIN: 06-1519037)       New Britain, CT 06051
 
  1806 New Britain Avenue        
 
  Farmington, CT 06032        

          Principal Amount: $4,700,000.00   Initial Rate: 8.250%   Date of
Agreement: July 26, 2006

DESCRIPTION OF EXISTING INDEBTEDNESS. An Equipment Loan Note in the original
principal amount of $1,500,000.00 and a Credit Agreement, both dated January 3,
2005 from Borrower to Banknorth, N.A., n/k/a TD Banknorth, N.A. together with
all renewals, amendments, and modifications executed thereafter.
DESCRIPTION OF CHANGE IN TERMS. This Agreement deletes in their entirety
sections (a) and (b) in the Note and replaces them with the following:
(a) prior to the Conversion Date, interest only the principal amount the
Equipment Loans made to Borrower in an aggregate amount not to exceed FOUR
MILLION SEVEN HUNDRED THOUSAND DOLLARS ($4,700,000.00) as set forth in the
Credit Agreement dated as of January 3, 2005 (as amended and in effect from time
to time, the “Credit Agreement”), among Borrower and Lender; and
(b) after the Conversion Date, the principal amount of FOUR MILLION SEVEN
HUNDRED THOUSAND DOLLARS ($4,700,000.00), or if less, the aggregate outstanding
amount of all Equipment Loans made by Lender to Borrower prior to the Conversion
Date, in the monthly installments specified in the Credit Agreement, and payable
in its entirety on the Equipment Loan Maturity Date; and
Additionally, this Agreement makes the following changes to the Credit Agreement
effective July 26, 2006:
Deletes any reference to the Equipment Loan in the principal amount of
$2,300,000.00 and replaces it with $4,700,000.00.
Changes the “Equipment Loan Commitment” amount to $4,700,000.00.
Changes the “Conversion Date” to mean July 31, 2007.
Changes the “Equipment Loan Maturity Date” to mean July 31, 2012.
CONTINUING VALIDITY Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
CONTINUED ON NEXT PAGE

 



--------------------------------------------------------------------------------



 



Loan No: 0199   CHANGE IN TERMS AGREEMENT
(Continued)   Page 2

THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.
PRIOR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT. EACH BORROWER AGREES TO THE TERMS OF THE
AGREEMENT.
EACH BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS CHANGE IN TERMS
AGREEMENT.
BORROWER:
EDAC TECHNOLOGIES CORPORATION

                     
By:
  /s/ Glenn L. Purple   (Seal)            
 
 
 
Glenn L. Purple, Vice President of EDAC                
 
  Technologies Corporation                
 
                    GROS-ITE INDUSTRIES, INC.                
 
                   
By:
  /s/ Glenn L. Purple   (Seal)            
 
 
 
               
 
  Glenn L. Purple, Secretary of GROS-ITE Industries, Inc.                
 
                    APEX MACHINE TOOL COMPANY, INC.                
 
                   
By:
  /s/ Glenn L. Purple   (Seal)            
 
 
 
Glenn L. Purple, Secretary of APEX Machine Tool                
 
  Company, Inc.                

LASER PRO Lending, Ver. 5.32.00.003 Copr. Harland Financial Solutions, Inc.
1997, 2006. All Rights Reserved. - CT C:\HFS\CFI\LPL\D20C.FC TR-17811 PR-17

 